DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s amendment to the title of the invention is hereby entered. The words “(AS AMENDED)” at the end of the title appear to indicate that this is a new title. As such, the title will be updated to: MANUFACTURING METHOD FOR REFLOWED SOLDER BALLS AND THEIR UNDER BUMP METALLURGY STRUCTURE 

Claim Objections
In view of applicant’s amendment to claim 1, the objections to claims 1-6 and 10-11 are hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Liu (US 2011/0062580), hereinafter Liu.

Regarding claim 1, Liu (refer to Figures 1A-1H and 2A; see para 28) teaches a method of manufacturing a semiconductor package, the method comprising: 
a first step, for forming a primary solder ball (26 of Figure 1F) on an under bump metallurgy (UBM) structure [32 of Figure 1F described as “metallization structure 32” that underlies the solder ball layer 26 and comprises “the metallization layers 24, 22, 18 and 16” as described in para 25 and best labelled in Figure 1F] on a substrate (10; see para 16) with a lower surface (lower surface of 32 in orientation of Figure 1H) of the UBM (32) facing the substrate; and 
a second step, for forming a secondary solder ball (26a of Figure 1G and 1H) on an upper surface of the UBM structure (32) by performing a reflow process (para 26, 1st sentence) on the primary solder ball while a side wall (sidewalls of 32 shown vertical in orientation of Figure 1G that are neither covered by 26a nor covered by 14) of the UBM structure is exposed. 

Regarding claim 2, Liu (refer to Figures 1A-1H and 2A) teaches the method of claim 1, wherein, in the first step, a thickness of the UBM structure (i.e. combined thickness of 24, 22, 18 and 16 which comprise 32, as explained above) is greater than a thickness of an intermetallic compound (28, described as “an intermetallic compound (IMC) layer 28” in para 26). This follows from Figure 1H which shows that only a part of 24 is converted to 28 (compare Figure 1H and 1F) and as such, thickness of 28 is significantly thinner 

Regarding claim 3, Liu (refer to Figures 1A-1H and 2A) teaches the method of claim 1, wherein the second step comprises a step for melting the primary solder ball (26a) to cover (as shown in Figure 2A; also see para 28) the side wall (i.e. side walls of 32 shown vertical in orientation of Figures 1H and 2A) of the UBM structure (32) and then cooling and contracting the primary solder ball (i.e. “reflow process” and associated “thermal cycling” described in para 26) to form an antioxidant layer (30 described as “second protection layer 30” that prevents “oxidation” in para 28) on the side wall of the UBM structure (best seen in Figure 2A) and form the secondary solder ball on the upper surface of the UBM structure (para 28). 

Regarding claim 4, Liu (refer to Figures 1A-1H and 2A) teaches the method of claim 1, wherein the second step comprises a step for melting the primary solder ball (26a) to cover (as shown in Figure 2A; also see para 28) the side wall (i.e. side walls of 32 shown vertical in orientation of Figures 1H and 2A) of the UBM structure (32) and then cooling and contracting the primary solder ball (i.e. “reflow process” and associated “thermal cycling” described in para 26) to form an antioxidant layer (30 described as “second protection layer 30” that prevents “oxidation” in para 28) on the side wall of the UBM structure (best seen in Figure 2A) and form the secondary solder ball (26a of Figure 2A) not on the side wall of the UBM structure but on only the upper surface (i.e. 

Regarding claim 5, Liu (refer to Figures 1A-1H and 2A) teaches the method of claim 3, wherein the antioxidant layer (30) comprises a tin (Sn) component of the solder ball (para 28, which describes 30 as “a tin-containing layer” and that solder ball also contains Sn), and wherein the UBM structure (32) is configured as a copper (Cu) layer (as at least part 22 of UBM structure is Cu layer – see para 24). 

Regarding claim 6, Liu (refer to Figures 1A-1H and 2A) teaches the method of claim 3, wherein the antioxidant layer (30) comprises a tin (Sn) component of the solder ball (para 28, which describes 30 as “a tin-containing layer” and that solder ball also contains Sn), and wherein the UBM structure (32) comprises a structure in which a Cu layer (22, described as “thick Cu layer 22” in para 24, 1st sentence) and a Ni layer (24, see para 24 which describes “In an embodiment, the cap layer 24 is a nickel layer…”) are sequentially stacked (best seen in Figure 1F) on one another. 

Regarding claim 10, Liu (refer to Figures 1A-1H and 2A) teaches the method of claim 4, wherein the antioxidant layer (30) comprises a tin (Sn) component of the solder ball (para 28, which describes 30 as “a tin-containing layer” and that solder ball also contains Sn), and wherein the UBM structure is configured as a copper (Cu) layer (as at least part 22 of UBM structure is Cu layer – see para 24). 

st sentence) and a Ni layer (24, see para 24 which describes “In an embodiment, the cap layer 24 is a nickel layer…”) are sequentially stacked (best seen in Figure 1F) on one another. 

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. On pages 6-7 of applicant’s response, applicant urges that characterizing Liu’s “solder layer 26” as a “solder ball” is incorrect. Applicant is of the opinion that the phrase “solder ball” includes the term “ball” due to its geometric structure, and it also may be referred to as a “solder bump” and as such, “the solder layer 26 of Liu is not a solder bump or solder ball” (see page 7, 3rd paragraph). This argument is not persuasive. Claim 1 is a method claim and it recites “a primary solder ball” in the following context: a first step, for forming a primary solder ball on an under bump metallurgy (UBM) structure”. Therefore, the recitation is only of an intermediate step in the forming of a “solder ball” – the solder ball structure is not yet complete and as such, is not required to have the “ball” shape at this stage. Thus, in response to applicant's above argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.structure during “a first step” should necessarily be “ball” shaped) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As applicant has correctly pointed out, “solder ball” is also referred to as “solder bump” and that 36a of Liu is a solder bump (page 7, 3rd paragraph).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892